Citation Nr: 1126533	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to September 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2010 decision, the Board denied the claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Veteran and the Secretary of VA (parties), filed a joint motion to vacate the part of the Board's decision that denied the claim on appeal and remand.  That same month, the Court granted the joint motion.  The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the joint motion, the parties attacked the Board's June 2010 determination that the Veteran was not physically assaulted in the manner he has alleged throughout the appeal (multiple injuries to his head and loss of consciousness).  It stated, 

[T]he Board failed to acknowledge the fact that Appellant is in receipt of service-connected benefits for "chorio retinal scarring" of the left eye.  When it granted these benefits, the Regional Office found Appellant's retinal scarring to be "directly related to military service," specifically to an alleged December 1975 in-service assault.  This is the same assault for which Appellant now claims entitlement to service connection for a psychiatric condition, to include a panic disorder with agoraphobia.  The Board's failure to consider the impact of the Regional Office's grant of entitlement to service-connected benefits for the physical scarring of the assault frustrates judicial review and prevents this Court from properly determining whether it clearly erred in rendering its factual findings, specifically in finding Appellant's allegations of in-service assault not credible.

(Italics added.) (Citations omitted.)

Initially, the Board acknowledges that in a December 2005 rating decision VA granted entitlement to service connection for chorio retinal scarring of the left eye.  The December 2005 rating decision, however, made no specific finding that the determination was based upon an affirmative finding that the Veteran had been the victim of an in-service assault.  The RO reported the allegations by the Veteran that he was assaulted, and the RO accurately acknowledged that there was a January 1976 service treatment record that showed the claimant had stitches removed from his left eye.  Thus, there is no question that the Veteran had some type of left eye injury that required stitches while he was in service, which a medical professional determined was at least as likely as not the cause of the chorio retinal scarring of the left eye.  This was the basis of the award of service connection for such disability.  There is, however, no evidence that the RO accepted the Veteran's allegation of having been assaulted as true.  The Board stands by its June 2010 assessment that the injury, as described by the Veteran, is not credible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The [Board] has the duty to assess the credibility and weight to be given to the evidence.").

In this regard, in the June 2010 decision, the Board found that a VA examination was not required because it concluded that the alleged in-service assault as described by the Veteran did not occur.  The parties essentially concluded that because there is documented evidence that stitches were removed from the left eye, an in-service event was established.  The Board will provide the Veteran with a VA examination to determine whether any current psychiatric disorder is the result of the removal of stitches on the left eye, i.e., the only documented "event."  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any relevant outstanding VA treatment records from September 2005 to the present.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should schedule the Veteran for a VA psychiatric evaluation with a psychiatrist to determine whether any current psychiatric disorder is a result of service.  The claims file must be reviewed by the physician in conjunction with the examination.  The RO/AMC must inform the examiner that these facts must be taken into account when making the opinion:

* A January 9, 1976, service treatment record shows the Veteran requested that stitches be removed from the left eye.  The stitches had been there since Sunday (January 9, 1976, was a Thursday).  See service treatment record in manila envelope (The service treatment records have been put in chronological order.).

* An August 1978 Report of Medical Examination (approximately one month before service separation) shows that the appellant was clinically evaluated as psychiatrically normal.  See service treatment record in manila envelope.

* In an August 1978 Report of Medical History completed by the Veteran at that time, he specifically denied ever suffering or then having residuals of a:

* Head injury
* Frequent trouble sleeping
* Depression or excessive worry
* Nervous trouble of any sort
* Periods of unconsciousness

The Veteran was asked if he had ever been "a patient in any type of hospitals."  He checked, "No." 

The Veteran was asked if he had ever had any illness or injury other than those already noted in that document.  He checked, "No."  See service treatment record in manila envelope.

* A September 1978 Statement of Medical Condition (which was completed at service separation) shows that the Veteran noted "no change in my medical condition" since the August 1978 Report of Medical Examination.  See service treatment record in manila envelope.

* A January 1984 private medical record shows that the Veteran reported that while jogging several months ago he felt as if he was having a heart attack.  The appellant underwent a cardiogram, which revealed normal findings.  The Veteran reported feeling nervous about this.  See January 1984 private medical record, tabbed in green on the left side of the claims file.

* A May 1984 private medical record shows that the examiner diagnosed an "Anxiety Rea[ction] (mild Panic attacks) appears related to stress he experiences around work situation (frustrations)."  At that time the appellant was not on active duty.  Rather, he worked for the United States Postal Service.  See May 1984 private medical record, tabbed in green on the left side of the claims file.

* The Veteran was seen in the 1990s for panic attacks.  See private medical records, tabbed in green on the left side of the claims file.

* A June 2004 VA posttraumatic stress disorder screen test was negative.  See June 2004 VA treatment record tabbed in yellow on the left side of the claims file.

* A June 2004 depression screening was negative.  See June 2004 VA treatment record tabbed in yellow on the left side of the claims file.

* A December 2004 private medical record from the same examiner who treated the Veteran in the 1980s diagnosed the Veteran with a panic disorder, and with mild agoraphobia.  The examiner determined that the Veteran's primary stress was occupational.  See December 2004 private medical record, tabbed in green on the left side of the claims file.

* The Veteran claims that he was assaulted in December 1975, and that his head was shaved.  He stated the person kicked him in the stomach and punched him in the eye and that he fell backwards and hit the back of his head.  Allegedly, the assailant got on top of him and punched his face a couple of more times.  The appellant states he was bleeding profusely from the top of his eye socket and was taken to the Newport Naval Station and given stitches.  He also states that he was treated at Ft. McClellan in Alabama in January 1976 for the same injury.  The Veteran alleges that shortly thereafter, he started suffering from bouts of anxiety and sleeplessness, which problems continued until 1984.  See December 2004 VA Form 21-4138, Statement in Support of Claim.

* In January 2005, the Veteran reported he was assaulted in 1975 while in service and suffered black eyes, bruising, and loss of consciousness.  See January 2005 VA treatment record tabbed in yellow on the left side of the claims file.

* VA wrote to the Naval Hospital in Newport, Rhode Island, to see if there were records of the Veteran being treated at that facility.  The facility informed VA that it had no records in the system under the Veteran's name, Social Security number, or birth date.

* The examiner is informed that the only in-service facts accepted by the Board as credible are that the Veteran had stitches placed above his left eye, and that those stitches were removed on January 9, 1976.  

The Board specifically rejects as not credible the Veteran's allegations that while on active duty his head was shaved, that he was kicked in the stomach, that he sustained a head injury, that he was repeatedly punched in the face, that he had any loss of consciousness, and that he started suffering from bouts of anxiety and sleeplessness while in-service.  The basis for this finding is these statements presented in direct pursuit of an award of monetary benefits directly contradict the appellant's own statements which he presented contemporaneous with service.  The Board specifically rejects as untrue allegations that the Veteran was assaulted in the manner he has described in his December 2004 statement and that he had psychiatric symptoms soon thereafter.

Based on review of the evidence of record, the facts laid out above, examination of the Veteran, and with consideration of sound medical principles, the physician is asked to state whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current psychiatric disorder was caused by a left eye injury that necessitated the claimant's receipt of stitches in January 1976?  

In preparing the opinion the examining physician must note the following terms:
 
* "It is due to" means 100 percent assurance of relationship. 
* "It is at least as likely as not" means 50 percent or more. 
* "It is not at least as likely as not" means less than a 50 percent chance. 
* "It is not due to" means 100 percent assurance of non relationship.
 
Any opinion offered must be supported with a complete written rationale.  If the examiner opines that the question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation of any psychiatric is unknowable must be provided.  
 
The VA examiner must append a copy of his/her curriculum vitae to the examination report.

3.  The RO should review the examination report and medical opinion to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
4.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  The RO/AMC must conduct any additional development it deems is warranted.

6.  Thereafter, the RO/AMC should readjudicate the claim for entitlement to service connection for a psychiatric disorder, to include a panic disorder with agoraphobia.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

